PROVOSTX, J.
Plaintiff contests the will of Mrs. Fannie C. Harding, deceased, but she is without interest, and without standing to do so, unless the following clause is insufficient in law to express the intention of the testatrix to disinherit her, to wit:
“To my adopted daughter, Alice Talbot Be-miss, who so deeply grieved and offended me by her elopement and marriage with Mr. J. D. Stephens against my consent, I bequeath my house and buildings and land in tbe village of Baldwin. My personal effects in the house I do will that she receive no more of my estate than I have herein bequeathed her.”
Plaintiff says that under article 1624, Giv. Code, “the testator must express in his will for what reasons he disinherits his forced heir,” and that, therefore, when the cause is that the heir has married against the consent of the testator, while a minor, the cause of the disinherison is not expressed in the will, unless along with the fact of the marriage against consent there is expressly mentioned the fact of the minority.
We see no force in this contention. Disinherison is allowed because of some reprehensible conduct of tbe heir, and his minority is no x>ai't of his conduct. If the conduct complained of is recited, the canse is expressed, and the law is satisfied. The object the law has In view is that the cause of the disinherison be not left doubtful. There could be no other purpose. This purpose is fully accomplished when the statement is made, as in the instant case, that the heir has married against the consent of the testator. The minority is a fact to be proved dehors the will.
The curator ad hoc would have this court amend the judgment so as to tax his fee as costs against the succession, but tbe judgment cannot be amended between axipellees.
Tbe judgment appealed from is set aside, and tbe suit dismissed, at tbe cost of xilaintiff in both courts.